Citation Nr: 1110379	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-32 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to higher disability ratings for the components of the Veteran's left knee disability, currently assigned a 10 percent rating for arthritis and a separate 10 percent rating for instability.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from February 1987 to March 1995.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This case was most recently before the Board in November 2009, at which time it was remanded for additional development.  While the case was in remand status, the Veteran was granted a separate 10 percent rating for instability of the left knee.  This did not satisfy the Veteran's appeal.  The case has now been returned to the Board for further appellate action.  


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.  

In the November 2009 remand, the Board directed that the Veteran should be afforded a VA examination to determine the current degree of severity of all impairment resulting from his service-connected left knee disability.  In July 2010, the Veteran was afforded a VA examination.  A review of the examination report shows that while the Veteran reported experiencing locking episodes in his left knee, there is no evidence indicating that the examiner performed either a McMurray's test or a Lachman's test on the Veteran's left knee at the time of his examination.  In fact, it specifically states that tests were not completed at the examination; however, it does not state why the tests were not completed.  As the Veteran has a longstanding history of loose bodies in his left knee requiring several left knee arthroscopies, most recently in May 2003, the Board finds that this information is necessary to accurately determining the current level of severity of all impairment resulting from the Veteran's service-connected left knee disability.  

Additionally, a review of the July 2010 VA examination report shows that the Veteran's left knee extension was reported to be 0-170 degrees.  The Board notes that it is reported in the examination report that the Veteran does experience decreased range of motion.  Additionally, the normal range of motion for a fully functioning knee is 0-140 degrees.  Therefore, it appears that there is a typographical error in the examination report.  Without accurate range of motion measurements, the current level of all impairment resulting from the Veteran's left knee disability cannot accurately be determined.  

For these reasons, the Board has concluded that the development conducted does not adequately comply with the directives of the November 2009 remand.  The United States Court of Appeals for Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

Therefore, the Veteran should be afforded a new VA examination to accurately determine the current level of severity of all impairment resulting from his service-connected left knee disability. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any other outstanding, pertinent medical records.

2. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of all impairment resulting from the Veteran's service-connected left knee disability.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include the results of both a McMurray's test and a Lachman's test.

3. The RO or the AMC should undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and he should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

